IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


FRANCIS BOYD,                            : No. 635 MAL 2017
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
PENNSYLVANIA DEPARTMENT OF               :
CORRECTIONS, LAMAR LIBHART,              :
HEARING EXAMINER, PENNSYLVANIA           :
STATE POLICE JOHN DOE,                   :
INVESTIGATING OFFICERS JOHN DOE,         :
MISCONDUCT ISSUER,                       :
                                         :
                   Respondents           :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of March, 2018, the Petition for Allowance of Appeal is

DENIED.